Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 7-15 are pending with claims 7-15 withdrawn. Claims 1-3 are examined herein. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/11/2022 has been entered.

Response to Arguments/Amendments
Applicant’s arguments, in view of the amendments, with respect to the claim objection has been considered and are persuasive. The claim objection has been withdrawn. 
 Applicant’s arguments with respect to the claim interpretation have been fully considered but are not persuasive. The recited method step of “according to a tube reduction process” specifies how the outer tube is attached to the inner tube, i.e., how a portion of the claimed cladding is made (remarks Pg. 5). As such, the recited method step of the tube reduction process has not been given any patentable weight. MPEP 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. in re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). In the instant case, the structure in which the limitation conveys is “wherein the outer tube has a greater ductility than the inner tube and is fixed to closely contact the outer surface of the inner tube.” The process, i.e., “a tube diameter reduction process” does not carry patentable weight. 
Applicant’s arguments with respect to the 35 USC 102 rejections of record have been fully considered but are not persuasive. 
Applicant argues that Le Flem does not disclose that the outer tube has a greater ductility that the inner tube of zirconium alloy. Le Flem disclose a multi-layer cladding with an inner tube of zirconium alloy (Zircaloy-4) and an outer tube made of metal (Cr). Zirconium alloy and Cr are both disclosed in the instant application as suitable materials for the inner and outer tubes respectively (specification Pg. 9, 19). The Zirconium alloy and the Cr materials would inherently have the same physical properties of the instant disclosure and therefore the coating of Le Flem necessarily meets this limitation. As such, the outer tube (Cr) has a greater ductility than the inner tube (zircaloy-4). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fixing the multilayer coating and the zirconium-based substrate to closely contact each other according to the tube diameter reduction process by using the ductility difference) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, Le Flem discloses the outer tube is fixed to closely contact the outer surface of the inner tube (Cr/Cr is disposed on top of and contacts the zircaloy-4). 
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the multilayer coating is self-supported) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant additionally argues that Le Flem does not discloses “wherein the protective layer is made of a metal oxide or metal nitride formed densely by oxidation or nitrification of the metal constituting the outer tube through plasma surface treatment.” However, such a limitation amounts to a recited method step of the formation of the protective layer through a plasma treatment process and have not been given patentable weight. Le Flem discloses the structure wherein the protective layer is made of a metal oxide (Cr2O3). The Cr outer tube of Le Flem is oxidized to form the protective layer and therefore Le Flem’s protective coating is capable of being formed densely by a plasma surface treatment to prevent water molecules from passing through the outer tube. 
Applicant’s arguments with respect to the 35 USC 103 rejections of record have been fully considered but are not persuasive. Applicant argues that Sabol does not disclose fixing the outer layer and the inner layer to closely contact each other. The examiner respectfully disagrees as Sabol discloses the inner and outer tubes surround each other and are concentric layers (Col 3 ln 23). Therefore, Sabol discloses fixing the outer layer and the inner layer to closely contact each other as the clause “according to the tube diameter reduction process by using the ductility difference…” does not carry patentable weight. Moreover, the combination of Sabol as modified by the coating of Le Flem teaches the outer tube has a greater ductility than the inner tube and the protective layer rending claim 1 obvious. 

Claim Interpretation
Claim 1 recites “wherein the outer tube is fixed to closely contact the outer surface of the inner tube according to a tube diameter reduction process in which the outer tube is pressed against the inner tube” and “wherein the protective layer is made of a metal oxide or a metal nitride formed densely by oxidation or nitrification of the metal constituting the outer tube through plasma surface treatment to prevent water molecules from passing through the outer tube and being inserted up to the outer surface of the inner tube.” These limitations amount to a method step within an apparatus claim. 
Therefore, this clause does not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 

In accordance with MPEP 2114/2115, the above-cited method step is not given patentable weight. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Flem et al US Pub 20150050521.
Regarding claim 1, Le Flem discloses a multi-layered nuclear fuel cladding (Fig. 17) comprising:
an inner tube of zirconium alloy (Zircaloy-4), of which both ends are open for providing an accommodation space into which a sintered body of nuclear fuel is inserted ([0079] “constitutes for example a component part of a nuclear reactor, such as nuclear fuel cladding” and a skilled artisan would recognize that a nuclear fuel cladding comprises a tube with open ends of which nuclear fuel is inserted); 
an outer tube (Cr/Cr), disposed coaxially with the inner tube and having an accommodation space into which the inner tube is inserted such that the outer tube surrounds an outer surface of the inner tube, wherein the outer tube has a greater diameter than the inner tube so as to surround an outer surface of the inner tube ([0079]; the Cr/Cr layer is disposed on the top of the zircaloy-4 and therefore when used as a nuclear fuel cladding would be disposed coaxially with a larger diameter to surround an outer surface of the inner zircaloy-4); and 
a protective layer (Cr2O3) provided on an outer surface of the outer tube (Cr/Cr), 
wherein the outer tube has a greater ductility than the inner tube (Zirconium alloy and Cr are both disclosed in the instant application as suitable materials for the inner and outer tubes respectively (specification Pg. 9, 19). The Zirconium alloy and the Cr materials would inherently have the same physical properties of the instant disclosure and therefore the coating of Le Flem necessarily meets this limitation), and is fixed to closely contact the outer surface of the inner tube (Cr/Cr is disposed on top of an contacts the zircaloy-4) according to a tube diameter reduction process in which the outer tube is pressed against the inner tube (Le Flem’s structure is capable of being used in a tube diameter reduction process, as described in the above claim interpretation section), and wherein the outer tube is made of metal different from the zirconium alloy (Cr/Cr);
wherein the protective layer is made of a metal oxide (Cr2O3) formed densely by oxidation of the metal constituting the outer tube through plasma surface treatment to prevent water molecules from passing through the outer tube and being inserted up to the outer surface of the inner tube (Le Flem’s protective coating is capable of being formed densely by a plasma surface treatment to prevent water molecules from passing through the outer tube).   
Regarding claim 2, Le Flem discloses all the elements of the parent claim in which the outer tube is formed of Cr but does not explicitly teach the thermal expansion coefficient of Cr. A skilled artisan would recognize that Cr has a thermal expansion coefficient within the range of 1 ppm/K – 40 ppm/K as evidenced by Cverna1 (Table 2.1: Pure Chromium (Cr) 4.9-8.2                                 
                                    
                                        
                                            
                                                
                                                    10
                                                
                                                
                                                    -
                                                    6
                                                
                                            
                                        
                                        
                                            K
                                        
                                    
                                
                            =                                
                                     
                                    
                                        
                                            p
                                            p
                                            m
                                        
                                        
                                            K
                                        
                                    
                                
                            ). The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to show that the primary reference contains an “enabling disclosure”.  See MPEP § 2131.01.
Regarding claim 3, Le Flem discloses all the elements of the parent claim in which the outer tube is formed of Cr but does not explicitly teach the thermal neutron absorption cross-sectional area of Cr. A skilled artisan would recognize that Cr has a thermal neutron absorption cross-sectional area of 0.0045 to 440 barn as evidenced by Mughabghab2 (Table I Pg. 14: Cr-00 has a cross section of 3.07 barn and with Cr isotopes ranging from .036-18.2 barn). The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to show that the primary reference contains an “enabling disclosure”.  See MPEP § 2131.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sabol et al. US 4775508 in view of Le Flem et al. US Pub 20150050521. 
Regarding claim 1, Sabol discloses a multi-layered nuclear fuel cladding (Fig. 1) comprising:  	an inner tube (20) of zirconium alloy (Col. 2 ln 58-59 “inner cylindrical layer composed of a second zirconium alloy”), of which both ends are open (hollow inside, as shown by the transverse cross-section in Fig. 1) for providing an accommodation space into which a sintered body of nuclear fuel is inserted (Sabol’s cladding is capable of fulfilling this intended use limitation, as described in Col 6 ln 13-16 “the lined cladding is loaded with fissile fuel material… cylindrical pellets”); and  	an outer tube (10), disposed coaxially with the inner tube and having an accommodation space into which the inner tube is inserted such that the outer tube surrounds an outer surface of the inner tube (Col 3 ln 23 “concentric layers” and 10 surrounds 20), wherein the outer tube has a greater diameter than the inner tube so as to surround an outer surface of the inner tube (10 has a greater diameter than 20), wherein the outer tube is fixed to closely contact the outer surface of the inner tube according to a tube diameter reduction process (Sabol’s tubes are capable of being used in a tube diameter reduction process, as described in the above claim interpretation section) in which the outer tube is pressed against the inner tube (Col. 3 ln 34-35 “Metallurgically bonded to and located within the outer layer is a second cylindrical layer 20”),  	wherein the outer tube made of metal different from the zirconium alloy (Col 3 ln 24-25 “each composed of a different zirconium base alloy”—therefore, the alloy of the outer tube is different from the alloy of the inner tube).  
Sabol discloses the inner and outer tube are formed of different metals (Col 3 ln 24-25 “each composed of a different zirconium base alloy”) but does not disclose a protective layer. 
Le Flem teaches a multi-layered nuclear fuel cladding (Fig. 17) comprising an inner layer of zirconium alloy (Zircaloy-4), an outer layer formed of a metal different from the zirconium alloy (Cr/Cr) and a protective layer provided on an outer surface of the outer layer (Cr2O3), wherein the outer tube has a greater ductility than the inner tube (Zirconium alloy and Cr are both disclosed in the instant application as suitable materials for the inner and outer tubes respectively (specification Pg. 9, 19). The Zirconium alloy and the Cr materials would inherently have the same physical properties of the instant disclosure and therefore the coating of Le Flem necessarily meets this limitation), and is fixed to closely contact the outer surface of the inner tube (Cr/Cr is disposed on top of an contacts the zircaloy-4) according to a tube diameter reduction process in which the outer tube is pressed against the inner tube (Le Flem’s structure is capable of being used in a tube diameter reduction process, as described in the above claim interpretation section), and wherein the outer tube is made of metal different from the zirconium alloy (Cr/Cr); wherein the protective layer is made of a metal oxide (Cr2O3) formed densely by oxidation of the metal constituting the outer tube through plasma surface treatment to prevent water molecules from passing through the outer tube and being inserted up to the outer surface of the inner tube (Le Flem’s protective coating is capable of being formed densely by a plasma surface treatment to prevent water molecules from passing through the outer tube).   
The combination of the cladding the multi-layered cladding of Sabol with the multi-layered material of Le Flem would have produced a multi-layered nuclear fuel cladding comprising an inner tube of zirconium alloy, an Cr outer tube formed of a different metal than the zirconium alloy and a protective Cr2O3 layer provided on the outer surface of the Cr outer tube, i.e., Applicant’s claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the multi-layered cladding of Sabol with the multi-layer coating of Le Flem for the predictable advantage of improving the resistance to oxidation in nominal and accidental conditions (Le Flem, [0207]). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Sabol as modified by Le Flem, teaches an outer tube formed of Cr but does not explicitly teach the thermal expansion coefficient of Cr. A skilled artisan would recognize that Cr has a thermal expansion coefficient within the range of 1 ppm/K – 40 ppm/K as evidenced by Cverna3 (Table 2.1: Pure Chromium (Cr) 4.9-8.2                         
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                
                                
                                    K
                                
                            
                        
                    =                        
                             
                            
                                
                                    p
                                    p
                                    m
                                
                                
                                    K
                                
                            
                        
                    ). 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Sabol as modified by Le Flem, teaches an outer tube formed of Cr but does not explicitly teach the thermal neutron absorption cross-sectional area of Cr. A skilled artisan would recognize that Cr has a thermal neutron absorption cross-sectional area of 0.0045 to 440 barn as evidenced by Mughabghab4 (Table I Pg. 14: Cr-00 has a cross section of 3.07 barn and with Cr isotopes ranging from .036-18.2 barn). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cverna, Fran, ed. ASM ready reference: thermal properties of metals. Asm International, 2002.Chapter 2 “thermal expansion”. https://www.owlnet.rice.edu/~msci301/ThermalExpansion.pdf 
        Thermal expansion unit conversion:             
                
                    
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        -
                                        6
                                    
                                
                            
                            
                                ℉
                            
                        
                        *
                        1.8
                        =
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        -
                                        6
                                    
                                
                            
                            
                                K
                            
                        
                         
                        a
                        n
                        d
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        -
                                        6
                                    
                                
                            
                            
                                K
                            
                        
                        =
                        
                            
                                p
                                p
                                m
                            
                            
                                ℃
                            
                        
                         
                        a
                        n
                        d
                         
                        
                            
                                p
                                p
                                m
                            
                            
                                ℃
                            
                        
                        =
                        
                            
                                p
                                p
                                m
                            
                            
                                K
                            
                        
                    
                
                 
            
        
        
        2 Mughabghab, S. F. "Thermal neutron capture cross sections resonance integrals and g-factors." (2003).
        3 Cverna, Fran, ed. ASM ready reference: thermal properties of metals. Asm International, 2002.Chapter 2 “thermal expansion”. https://www.owlnet.rice.edu/~msci301/ThermalExpansion.pdf 
        Thermal expansion unit conversion:             
                
                    
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        -
                                        6
                                    
                                
                            
                            
                                ℉
                            
                        
                        *
                        1.8
                        =
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        -
                                        6
                                    
                                
                            
                            
                                K
                            
                        
                         
                        a
                        n
                        d
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        -
                                        6
                                    
                                
                            
                            
                                K
                            
                        
                        =
                        
                            
                                p
                                p
                                m
                            
                            
                                ℃
                            
                        
                         
                        a
                        n
                        d
                         
                        
                            
                                p
                                p
                                m
                            
                            
                                ℃
                            
                        
                        =
                        
                            
                                p
                                p
                                m
                            
                            
                                K
                            
                        
                    
                
                 
            
        
        
        4 Mughabghab, S. F. "Thermal neutron capture cross sections resonance integrals and g-factors." (2003).